Title: To George Washington from “Portius,” 12 October 1795
From: “Portius”
To: Washington, George


          12 Oct. 1795. Complains that “the real friends of America have been branded with all the opprobrious epithets which malice could invent” while “The name of Washington like the inscription on the ring of Solomon, was a protection to all who were happy enough to be leagued against the people.” Discusses the Constitutional Convention at Philadelphia as a “usurpation” where “the monarchical party first made its appearance with an avowed intention of effecting its designs; a President for life with regal powers and a Senate for life formed upon the plan of a British peerage might in time pave the way for an hereditary monarch and nobility.” Fortunately, this party did not prevail and the Constitution “with all its excellencies, and with all its defects was notoriously a work of accommodation. But, Sir, the Americans ought never to forget that in this Convention existed a party inimical to republicanism. … A man was to be found whose influence in the community, would counteract the spirit of Freedom. . . . and it must be remembered that this choice was probably fixed upon the future President of the Union.”
        